UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 5, 2007 INTERNATIONAL MONETARY SYSTEMS, LTD. (Exact Name of Registrant as Specified in Charter) WISCONSIN 000-30853 39-1924096 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 16901 West Glendale Drive New Berlin, Wisconsin 53151 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 262-780-3640 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d- 2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e- 4(c) under the Exchange Act (17 CFR 240.13e-4(c)) International Monetary Systems, Ltd. ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT The information required to be disclosed in this Item 1.01 is incorporated herein by reference from Item 2.01. ITEM 2.01COMPLETION OF ACQUISITION OR DISPOSITION OF ASSETS On September 5, 2007 International Monetary Systems, LTD (IMS) completed its acquisition of the assets of Kansas Trade Exchange of Wichita, Kansas.The effective date is September 30, 2007. The purchase price was $600,000. The terms were a note payable to the Seller for $300,000, and 300,000 shares of IMS stock guaranteed by IMS to a value of $300,000 ($1.00 per share). The assets included the membership list, accounts receivable, computers, furniture, and other office equipment. The full text of the Asset Purchase Agreement is attached to this Form 8-K as Exhibit 99.1. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (a) Financial Statements of Business Acquired:Not applicable (c)Exhibits:99.1 - Asset Purchase Agreement SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. International Monetary Systems, Ltd. (Registrant) Date: September 5, 2007 By:/S/ Danny W Weibling Danny W Weibling Chief Financial Officer and Treasurer
